Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear, in claim 1, what the “second standard-volume seismic source” entails.  Specifically, the claim specifies a first standard-volume source element and a second standard-volume source element for the first standard-volume seismic source and the large-volume seismic source, respectively.  Therefore, it is questioned whether the second standard-volume seismic source encompasses a source element or not.
	Further, claim 8 is confusing since it appears to be two claims in one.
Finally, per independent claims 2 and 15, it is vague and indefinite as to what “large shotpoint intervals”, “standard shotpoint intervals”, “large nominal shotpoint intervals” and “standard nominal shotpoint intervals” entail since the metes and bounds of such intervals are all relative.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by the PCT application to Hopperstad et al (WO2012/027117A2).
Hopperstad et al discloses (see Fig. 5) a marine survey system including a first standard-volume seismic source (67), a second standard-volume seismic source (67), a large-volume seismic source (64) including an airgun having a volume greater than 1200 cubic inches, and a second standard-volume source element, and a “long-offset” survey streamer (14, see Fig. 1).


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 2-20 are rejected under 35 U.S.C. 103 as being unpatentable over the PCT application to Hopperstad et al (WO2012/027117A2) in view of Parkes et al (‘766).
 	The difference between claims 2 and 15 and the method of Hopperstad et al is the claims each claim firing or activating the large volume sources at large shotpoint intervals and the standard volume sources at standard shotpoint intervals, respectively.
	Parkes et al (see Table 2 and col. 9, lines 64-67) suggests a correlation between the size or volume of an air gun and the shotpoint interval, i.e, for larger airgun volumes larger shotpoint intervals and for smaller airgun volumes, smaller shotpoint intervals.
Therefore, in view of Parkes et al, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Hopperstad et al by activating or firing the large volume source at large shotpoint intervals and firing or activating the standard volume source at standard shotpoint intervals.  Claims 2 and 15 are so rejected.
	Per dependent claims 3-14 and 16-20, the claimed interval ranges, flip-flop pattern, generating of seismic images, processing of the detected data and analysis of the detected data are provided by and/or obvious over Hopperstad et al and Parkes et al.

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl